Case 17-34325        Doc 52     Filed 11/02/18     Entered 11/02/18 12:55:17          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 34325
         James T Richert

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 11/16/2017.

         2) The plan was confirmed on 01/30/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 08/29/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 12.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-34325            Doc 52     Filed 11/02/18    Entered 11/02/18 12:55:17                Desc         Page 2
                                                     of 3



 Receipts:

           Total paid by or on behalf of the debtor               $2,255.00
           Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                       $2,255.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $2,153.50
     Court Costs                                                                 $0.00
     Trustee Expenses & Compensation                                           $101.50
     Other                                                                       $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $2,255.00

 Attorney fees paid and disclosed by debtor:                    $775.00


 Scheduled Creditors:
 Creditor                                         Claim         Claim            Claim       Principal      Int.
 Name                                   Class   Scheduled      Asserted         Allowed        Paid         Paid
 ASPIRE/CB&T                        Unsecured           0.00           NA              NA            0.00       0.00
 Bk Of Amer                         Unsecured           0.00           NA              NA            0.00       0.00
 Blue Island Clinic Company         Unsecured           0.00        221.63          221.63           0.00       0.00
 CAPITAL ONE                        Unsecured           0.00           NA              NA            0.00       0.00
 Capital One Bank                   Unsecured      1,581.00       1,584.47        1,581.47           0.00       0.00
 Carngtn Mtg                        Unsecured           0.00           NA              NA            0.00       0.00
 Carrington Mortgage Services LLC   Secured       16,669.40     16,441.82        16,441.82           0.00       0.00
 Carrington Mortgage Services LLC   Secured      157,925.26    162,671.54       162,671.54           0.00       0.00
 Credit Management Lp               Unsecured         702.00           NA              NA            0.00       0.00
 DPT TREASURY                       Unsecured         332.00           NA              NA            0.00       0.00
 Enhanced Recovery Co L             Unsecured      1,913.00            NA              NA            0.00       0.00
 Fst Premier                        Unsecured           0.00           NA              NA            0.00       0.00
 GMAC                               Unsecured           0.00           NA              NA            0.00       0.00
 HSBC AUTO                          Unsecured           0.00           NA              NA            0.00       0.00
 J.B. Robinson Jewelers             Unsecured           0.00           NA              NA            0.00       0.00
 Jefferson Capital System           Unsecured         661.00           NA              NA            0.00       0.00
 Jefferson Capital Systems LLC      Unsecured         660.00        660.91          660.91           0.00       0.00
 Peoples Energy Corp                Unsecured           0.00        549.27          549.27           0.00       0.00
 PORTFOLIO RECOV ASSOC              Unsecured         765.00           NA              NA            0.00       0.00
 Portfolio Recovery Associates      Unsecured         749.00        665.50          665.50           0.00       0.00
 SANTANDER                          Unsecured           4.00           NA              NA            0.00       0.00
 United States Dept of HUD          Secured       64,264.00     64,264.04        64,264.04           0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-34325        Doc 52      Filed 11/02/18     Entered 11/02/18 12:55:17             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $226,935.58               $0.00             $0.00
       Mortgage Arrearage                                $16,441.82               $0.00             $0.00
       Debt Secured by Vehicle                                $0.00               $0.00             $0.00
       All Other Secured                                      $0.00               $0.00             $0.00
 TOTAL SECURED:                                         $243,377.40               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $3,678.78               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $2,255.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $2,255.00


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 11/02/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
